/••



Court of Criminal Appeals f/V\L"£ /" lvO~'(/b>
Clerk Abel Acosta
P.O.Box 12308
Austen,Texas 78711-2308                    April 29,2015




RE:    Cover letter |_U



Mr. Acosta Clerk;

       Please fined enclosed letter to you and copy of letter.

Please send back copy of letter to you with file mark for my recoreds

I thankyou for your time and help. You can send file mark letter and

your respon in the s.a.s.e. provided by me.




                                              Thank you.
                                              Cx^. 71. >- «    JSu' Tun5 •
                                              Guy B. Muxiseh II SuiJuris.
                                              TDCJ#17620O2
                                              Ferguson Unit
                                              12120 Savage Drive
                                              Midway,Texas 75852




                                                        COURT OFCRIMINAL APPEALS
                                                                 MAY 041815

                                                              ^fo@3 Acosta,Gtertc
/

    Court of Criminal Appeals
    Clerk Abel Acosta.
    P.O.Box 12308
    Austin,Texas                          April 29,2015


    RE: Need to know ware record stands,Cause N0.96-CR-170



    Mr.Acost Clerk;

         M^ name is Guy B.Munschll ,TDCJ#1762002. And <$: this time. On
    the Jim Ferguson Unit. Texas Prison. I am now helping Mr.Ismael Diaz,
    cause No.96-CR-170. Wit||ihis case. I Mr.Munsch II who is a layman at law
    Am tring to help him. Going over Mr.Diaz file I can see lots of letters
    wrote to the County court clerk of Starr County Eloy R. Garcia, with
    no responce. And I see he has wate this Court and filed moot letter's
    and motions, (moot: to raise or bring forword Lapoint or question]

    for discussion). At this time the Brady motion art.40.001. need to be

    amend. And Resubmitted. With all new evidance. So we are asking to with

    draw, to beable to Resubmit. But in doing this I need to know ware the
    record stan! And if there is an open docket.



                                                   Thankyou.      < . «r   ••

                                                   Guy B. Munsch II,SuiJuris
                                                   TDCJ#1762002
                                                   Jim Ferguson Unit Cl-26
                                                   12120 Savage Drive
                                                   Midway,Texas 75852
                  Court of Criminal Appeals
                  Clerk Abel Acosta.
                  P.O.Box 12308
^T.*?'jR*«T"itt">J!5»* •^W-V-'^'WPT*'*»'
                                                                            , „      ,   '»Jr "". ••' -"•*l -r^*i>»5^t»rt«"'"nV1*"«*''"'*V«v-'''r">

                  Austin,Texas                                                                           April 29,2015

                           ;»;;'-i. \ .^- rt"> ',




                   RE: Need to know ware record stands,Cause N0.96-CR-170


                   Mr.Acost Clerk}

                                        Wyi name is Guy B.MunschII,TDCJ#1762002.And &£ this time. On
                   the Jim Ferguson Unit. Texas Prison. I am now helping Mr.Ismael Diaz,
                   cause No.96-CR-.170. withhhis case. I Mr.Munsch II who is a layman at law

                   Am tring to;help him. Going over Mr.Diaz file I can see lots of letters
               :wrote ^a the County court clerk of Starr Coupty Elpy R. Garcia, with
                   no responce. And I see he has wate this Court and filed moot letter's
                   and motions, (moot: to raise or bring forword [apoint or question]
            ,.-„ for discussion). At this time the Brady motion art.40.001. need to be
                   amend. And Resubmitted. With all new evidance. So we are askinr                                                                                                         a with
                   draw,, to beable to Resubmit. But in doing this I need to know ware the
                    record stani And if there is an open docket.
            *•*-•             -••••••"-•*•-         ••-•.'• •"•' s-::-:';V • F ••-• ••••< ...•:••.; -,:;.•-:';•. ^ v,^r..v •,-••,..••;.

                                                                              •••;                                                   Thankyou.--'                              .^r;3
                                                                                                                                      Guy B. Munsch II,SuiJuris
                                                                                                                                      TDCJ#1762002
                                                                                                                                      Jim Ferguson Unit Cl-26
                                                                                                                                      12120 Savage Drive
                                                                                                                                      Midway,Texas 75852




                                                                            Hk*# -?;. • % ^a.ff^.-v:-                                                 ../,. •«•• $;•< ;. ;•;.,;is-:-=r::   ' «iv»;j; .




                                                              ? ',-.;_ v\